Citation Nr: 0804131	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  02-05 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for allergic rhinitis, 
currently evaluated as noncompensable prior to July 19, 2007, 
and 10 percent disabling beginning July 19, 2007. 

3.  Entitlement to service connection for essential 
hypertension, to include as secondary to service-connected 
paroxysmal atrial tachycardia and allergic rhinitis.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from April 1980 to April 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2001 and April 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina and Pittsburgh, 
Pennsylvania. 

In October 2002, the veteran requested a Board hearing by 
video teleconference, and the appeal was remanded by the 
Board in July 2005 to schedule the hearing.  In January 2006, 
the veteran withdrew her request for the hearing.  In June 
2006, the Board remanded this case for further evidentiary 
development.  The requested development has been completed.  
The case has now been returned to the Board for further 
appellate action.


FINDINGS OF FACT

1.  The July 1997 RO decision that denied service connection 
for PTSD is final.

2.  The evidence received since the July 1997 decision is 
cumulative and redundant and does not relate to the 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for PTSD.

3.  Prior to July 19, 2007, the medical evidence showed that 
the veteran's allergic rhinitis was not manifested by 
obstruction of the nasal passage of more than fifty percent 
on both sides or complete obstruction on one side, or that it 
was productive of polyps.  

4.  Beginning July 19, 2007, the medical evidence shows that 
the veteran's allergic rhinitis is manifested by obstruction 
of the nasal passage of more than fifty percent on both sides 
absent polyps.  

5.  The medical evidence of record shows that the veteran did 
not have hypertension during service or within one year of 
her discharge from service, and her currently diagnosed 
hypertension is not otherwise etiologically related to 
service or service-connected disability.


CONCLUSIONS OF LAW

1.  Evidence received since the final July 1997 RO decision, 
which denied the claim of entitlement to service connection 
for PTSD, is not new and material, and thus the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2007).

2.  The criteria for a compensable rating for allergic 
rhinitis have not been met prior to July 19, 2007, nor for a 
rating in excess of 10 percent beginning July 19, 2007.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.97, Diagnostic Code 6522 (2007).  

3.  Hypertension was not incurred in or aggravated by active 
service, its incurrence or aggravation during active service 
may not be presumed, and it is not proximately due to or the 
result of service-connected paroxysmal atrial tachycardia and 
allergic rhinitis.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he or she has 
in his or her possession that may be relevant to the claim.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in July 2006, and November 2006 letters, the RO 
or Appeals Management Center (AMC) provided notice to the 
veteran regarding what information and evidence are needed to 
substantiate the claim to reopen, the increased rating claim, 
and the secondary service connection claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claims.  Relevant VCAA letters 
were also issued in June 2001, February 2003, December 2003, 
and November 2004.

In the June 2006 Remand, the Board recognized the recent 
issuance of Kent v. Nicholson, 20 Vet. App. 1 (2006) in which 
the United States Court of Appeals for Veterans Claims 
(Court) found that the VCAA required, in the context of a 
claim to reopen, that VA look at the bases for the denial in 
the prior decision and respond with a notice letter that 
described what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Accordingly, the Board instructed the RO to advise 
the veteran that her prior claim was denied in July 1997 due 
to a lack of diagnosis of PTSD and the lack of a sufficient 
stressor.  The July 2006 VCAA letter correctly noted that the 
prior denial was based on no confirmed diagnosis of PTSD but 
failed to note that the denial was also based on an 
insufficient stressor.  The presumption of prejudice, 
however, is rebutted as the veteran was not deprived of a 
meaningful opportunity to participate in the adjudication of 
her claim.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006).  The July 1997 denial was based, in part, on a 
finding as to the adequacy of a stressor on an objective 
basis.  The criteria for assessing the adequacy of a stressor 
have changed from an objective to a subjective basis.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Thus, the veteran 
does not have to prove the sufficiency of the claimed 
stressor to reopen her claim.  Therefore, the only missing 
element necessary to reopen her claim is a showing of a 
diagnosis of PTSD, which she was apprised of in the July 2006 
VCAA letter.  

In the July 2006 VCAA letter, the veteran was also provided 
notice of the information and evidence needed to establish a 
disability rating and an effective date for the disabilities 
on appeal.  The claims were last readjudicated in August 
2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, personnel records, post-
service medical records, and VA examination reports and nexus 
opinions.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate her claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims, any questions as to an 
appropriate disability rating or effective date to be 
assigned the claimed PTSD and hypertension disabilities or an 
effective date to be assigned the allergic rhinitis 
disability are rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the veteran.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).



A.	New and Material Evidence - PTSD 

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2007).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The veteran's original claim for service connection of PTSD 
was denied by the RO in a July 1997 rating decision.  The 
veteran filed a notice of disagreement and a statement of the 
case was issued to her in December 1997.  In the notice of 
issuance of a statement of the case, the RO advised the 
veteran that in order to complete her appeal, she needed to 
file VA Form 9, which was provided to her.  The claims file 
reflects that she did not perfect a timely appeal, and the 
decision became final.  38 U.S.C.A. §§ 7105(c) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2007).  

The evidence of record at the time of the July 1997 rating 
decision included the veteran's service medical records, 
which showed that in January 1983, the veteran was referred 
for a psychiatric evaluation by her command due to a history 
of change in her behavior and professional ability.  The 
service examiner revealed that letters from the veteran's 
command indicated that she had had a decrease in her 
performance evaluation for the last two marking periods.  The 
service examiner reported that her command believed that the 
veteran felt people were "out to get her" and that she was 
being discriminated against.  The veteran had numerous 
command counseling sessions that had failed to relieve the 
problem.  The veteran herself reported that she made errors 
and was advised of the errors but she was not given clear 
instructions on how to rectify the situation possibly because 
of her race.  She indicated that she felt hurt by the 
"accusation" and a possible impending court martial.  The 
service examiner provided an assessment of situational 
problems.  Thereafter, a March 1983 record noted that the 
veteran complained of difficulty getting to sleep.  It was 
further noted that the veteran was having situational 
problems, both personal and professional.  The service 
examiner provided an assessment of situational reaction.  The 
January 1984 separation examination report showed that no 
psychiatric disability was identified, although on the Report 
of Medical History prepared in connection with the 
examination report, the veteran reported positive responses 
to the question of whether she ever had or had now depressive 
or excessive worry or nervous trouble of any sort.  The 
service examiner elaborated that the veteran had an 
occasional abnormal reaction to stress but it was not 
considered disabling. 

After service, pertinent medical evidence included a December 
1994 letter from Dr. A.N., in which he noted that the veteran 
was initially seen in October 1994 for severe depression.  In 
a January 1995 letter, Dr. A.N. indicated that the veteran 
continued to be treated for depression as well as an anxiety 
related disorder. Treatment records from Dr. A.N. dated from 
October 1994 to March 1995 included therapy notes centered on 
the veteran's complaints of stress related to her current job 
at CSX. 

In a March 1997 statement in support of claim, the veteran 
maintained that she was diagnosed with depression and anxiety 
in service from having being subjected to five court martials 
based on false charges over the course of two years. 

A March 1997 VA consultation report showed that the veteran 
reported that she had been in therapy for "years" due to 
her experience during service.  The consultant provided an 
assessment of anxiety and anhedonia disorder.  A March 1997 
VA nursing discharge summary noted a diagnosis of situation 
anxiety.  

An April 1997 report from Lutheran Services indicated that 
the veteran had been diagnosed with recurrent moderate major 
depressive disorder and panic disorder without agoraphobia.  
PTSD, delayed onset needed to be ruled out.  The examiner 
commented that the veteran had survived significant trauma in 
her childhood.  The examiner maintained that the stress of 
false accusations, trials, and discharge from service 
exacerbated the veteran's pre-existing depression and anxiety 
and had made it difficult for her to function since that 
time.   

A May 1997 VA nursing discharge summary indicated that the 
veteran continued to be diagnosed with anxiety and 
depression. 

The pertinent evidence added to the record since the July 
1997 rating decision consists of several statements from the 
veteran in which she continued to maintain that she had PTSD 
as the result of having been subjected to court martial 
proceedings in service.  

Personnel records received in December 2003 include some 
records that are not very legible.  Records show that the 
veteran received poor performance evaluations, which she 
disputed/appealed, beginning in 1982 until the end of her 
period of service.  A February 1984 record noted that the 
veteran was not recommended for re-enlistment due to 
continued unsatisfactory performance. 

VA treatment records dated through May 2006 include records 
dated in April 1999, which noted that the veteran complained 
of stress surrounding her postal service job.  The final 
assessment noted was adjustment disorder with depressed mood.  
Additional nonservice-related stressors prompted the 
continued diagnosis of adjustment reaction with depression 
and anxiety.  A December 2000 record shows that the veteran 
was seen for a follow-up appointment for an adjustment 
disorder with mixed features and an acute PTSD episode 
following the discovery of spiders in bananas the veteran 
bought from Walmart in October 2000.  Thereafter, a January 
2001 record noted that the veteran was diagnosed with stress 
reaction, and in July 2001, the noted assessment included 
anxiety.  In June 2003, the veteran underwent a mental health 
intake assessment.  The examiner provided a provisional 
diagnosis of major depressive disorder and indicated that 
PTSD would be considered as a diagnosis based on veteran's 
report of a military stressor.  Thereafter, however, a June 
2003 record noted on Axis I, diagnoses of major depressive 
disorder, recurrent, and anxiety disorder not otherwise 
specified.  Subsequent VA treatment records showed no 
diagnoses of PTSD.

The additional evidence added to the record since the July 
1997 RO decision is cumulative and redundant of evidence 
previously considered by the RO, which showed that it was the 
veteran's contention that she had incurred PTSD as the result 
of being subjected to court martial proceedings, and evidence 
that showed that there were problems between the veteran and 
her commander over her performance of her service duties.  
There continues to be no medical evidence of record that 
shows that the veteran is diagnosed with chronic PTSD as the 
result of the claimed military stressor.   

Thus, the evidence, by itself or when considered in 
conjunction with the evidence previously of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim.  Moreover, the evidence does not raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board must find that new and material evidence has not been 
received to reopen the claim for service connection for PTSD.

B.	Increased Rating - Allergic Rhinitis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2007).  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Indeed, the Court most recently held in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007) that staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  As such, the Board will consider 
whether staged ratings are appropriate in evaluating the 
veteran's service-connected allergic rhinitis. 

In a June 2001 rating decision, the RO granted service 
connection for allergic rhinitis and assigned a 
noncompensable evaluation under Diagnostic Code 6522.  In 
November 2001, the veteran filed the instant claim for an 
increased rating.  In an August 2007 rating decision, the 
disability rating was increased to 10 percent effective July 
19, 2007, the date on which the veteran underwent a VA 
examination.  

The veteran submitted records from the United States Postal 
Service dated from April 1998 to August 1998 in support of 
her claim.  These records showed that the veteran reported 
that she was unable to work because of an allergic reaction 
to her work area.  She was charged with being medically 
unable to safely perform the essential duties of her 
position, and she was eventually separated from the postal 
service.   

The March 2001 VA examination shows that the examiner noted 
that the prior evaluation (in August 2000) revealed no 
evidence of any acute or chronic nose or sinus disease.  The 
examiner indicated that the last computed axial tomography 
(CAT) scan the veteran underwent last summer was completely 
clear.  The current examination was again completely normal.  
The examiner added, however, that the veteran was under 
treatment with a cortisone nose spray and antihistamines, 
which the examiner maintained might or might not be masking 
some evidence of allergic rhinitis, but the objective 
evaluation did not reveal any clinical objective evidence of 
allergic rhinitis.  

VA treatment records include a June 2002 record that noted 
that the veteran declined to undergo a recommended CT scan 
during a flare-up of her rhinitis. 
An August 2002 record noted that an examination revealed 
normal sinuses.  The veteran had swollen blue pale nasal 
turbinates and a clear discharge, but there was no 
obstruction of the nasal cavities.  A September 2002 record 
showed that the veteran reported that her rhinitis had not 
been a significant problem.  Another September 2002 record 
noted that the veteran's nose was normal. 

In an October 2003 statement, the veteran claimed that she 
lost her sense of smell after a very bad episode in which her 
nostrils were completely closed.  

VA treatment records include a February 2004 VA record that 
noted an examination of the nose revealed a "little" 
swelling of the mucous membranes.  A July 2004 record noted 
that the veteran's allergies were well-controlled on Allegra 
and occasional Benadryl.  An October 2004 record noted that 
the veteran's symptoms were better controlled with a 
flunisolide nasal inhaler and dehumidifier.  

An August 2004 private allergy/immunology evaluation 
(University of Pittsburgh Medical Center) noted that the 
veteran denied that she ever had immunotherapy.  She 
complained of itchy eyes, sneezing, and an itchy nose.  She 
reported that she had been using multiple medications without 
relief.  She also indicated that she awakened frequently at 
night unable to breathe.  The physical examination revealed a 
positive nasal crease, patent nares, and swollen and boggy 
nasal turbinates, bilaterally.  In a separate note, Dr. B.G. 
maintained that the veteran suffered from severe allergic 
rhinitis.  A November 2004 evaluation noted that the 
veteran's main symptom continued to be persistent nasal 
sniffling.  It was noted that the veteran was able to breathe 
through her nose.  The physical examination revealed that the 
nasal mucosa was pale and turbinates were prominent, but not 
obstructing.  There was clear mucus in the nasal vault.  Dr. 
D.N. noted an impression of allergic rhinitis, suboptimally 
controlled because of poor adherence.  

Other records from the University of Pittsburgh Medical 
Center show that in June 2005, the veteran complained of 
nasal congestion that had present for the past ten days.  Her 
symptoms had since resolved except for a persistent cough 
that remained nonproductive.  Records dated in January 2006 
and January 2007 indicated that the veteran's rhinitis was 
under control and that the veteran should use Flonase as the 
occasion required.  

A July 19, 2007 VA examination report shows that the examiner 
reviewed the claims file.  The examiner reported that the 
veteran was currently employed.  The veteran maintained that 
her symptoms had worsened and in addition to persistent nasal 
obstruction and sneezing, she experienced fatigue, 
concentration problems, headaches, and nosebleeds.  (She was 
being evaluated for sleep apnea.)  The examination revealed 
significant mucosal swelling with enlargement of the inferior 
turbinates bilaterally, resulting in approximately 80 percent 
obstruction of both nasal cavities.  There was a small amount 
of clear discharge in both nasal cavities.  There were no 
nasal polyps.  The examiner concluded that the veteran had a 
longstanding history of allergic rhinitis for which she was 
currently under medical treatment with topical Flonase and 
Albuterol.  The examiner noted that the veteran was not on 
any antihistamines and had not previously undergone 
immunotherapy.  The examiner maintained that the veteran's 
overall symptoms had progressively worsened.  

Under Diagnostic Code 6522, a 10 percent rating is warranted 
for allergic rhinitis without polyps, but with greater than 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  A 30 percent rating is 
warranted where polyps are shown.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2007).  
While the veteran and Dr. B.G. both described the veteran's 
symptoms as severe, the reported objective clinical findings 
do not show symptoms that would support a compensable 
evaluation under Diagnostic Code 6522 prior to July 19, 2007.  
Physical examinations of the veteran's nose revealed 
"little" or no obstruction of the nasal cavities.  Also, 
polyps were not present.  Beginning July 19, 2007, however, 
the medical evidence shows that the veteran suffers from 
obstruction of the nasal passage of more than fifty percent 
on both sides absent polyps.  Thus, the currently assigned 10 
percent disability rating is appropriate for this period.  

Accordingly, the veteran is neither entitled to a schedular 
compensable evaluation prior to July 19, 2007, nor entitled 
to a rating in excess of 10 percent beginning July 19, 2007.   
The Board observes that the veteran is currently assigned 
staged ratings
as the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that warrant 
different ratings.  See Hart, supra.

The Board considered whether the veteran's allergic rhinitis 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this regard, the Board notes that the 
veteran's allergic rhinitis, in and of itself, has not been 
shown to objectively interfere markedly with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of an extra-schedular rating are 
not met.

C.	Service Connection - Hypertension 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2007).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and hypertension becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2007). Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 
Vet. App. 439 (1995).  The Board notes that effective October 
10, 2006, 38 C.F.R. § 3.310 was amended; however, under the 
facts of this case the regulatory change does not impact the 
outcome of the appeal.

The veteran contends that she is entitled to service 
connection for hypertension.
According to several statements of record, she maintains that 
she observed a correlation between an increase in her blood 
pressure levels and use of antihistamines to treat her 
rhinitis.  In addition, a May 2002 VA treatment record shows 
that the veteran maintained that her respiratory tract 
exacerbations also elevated her blood pressure levels.  After 
careful consideration of all procurable and assembled data, 
the Board finds that service connection for this disability 
is not warranted.

VA treatment records initially note a diagnosis of 
hypertension in July 1997, and in March 2001, on VA 
examination the veteran is diagnosed with hypertension.

The veteran underwent a VA examination in July 2007.  The 
report on the examination shows that based on a review of the 
claims file and examination of the veteran, the examiner 
concluded that the veteran's essential hypertension was not 
caused by or aggravated by her service-connected paroxysmal 
atrial tachycardia or allergic rhinitis.  The examiner 
discussed pertinent clinical findings contained in the claims 
file, including medications the veteran had used to treat her 
rhinitis.  The examiner explained that the veteran's 
paroxysmal atrial tachycardia without the structural 
abnormality in the cardiovascular system was an independent 
entity that had no relation or any influence, such as 
aggravating or relating to hypertension.  The examiner also 
noted that the veteran's allergic rhinitis was diagnosed in 
1981 and had no influence or relation to hypertension, which 
was diagnosed decades later.  The examiner maintained that 
the veteran's hypertension was a totally different entity.  

The July 2007 VA examiner also did not indicate that the 
veteran's hypertension was due or permanently worsened by her 
use of medications to treat her allergic rhinitis.  Even 
assuming arguendo the veteran observed episodes of elevated 
blood pressure readings, there is no support for her theory 
of entitlement in her VA and private treatment records.  None 
of her treating physicians have indicated or suggested that 
her hypertension (diagnosed many years after her rhinitis was 
diagnosed) was caused or permanently worsened by any one of 
her medications.  Moreover, the medications the veteran has 
used to treat her rhinitis have also changed throughout the 
years, so the use of any purported offending medication has 
stopped.  The veteran's treatment records show that her 
hypertension has remained relatively stable throughout the 
years and that episodes of elevated blood pressure readings 
were attributed to factors (stress, weight, etc.) other than 
her medications for her rhinitis.  

In essence, the evidence of a nexus between the veteran's 
hypertension and her service-connected disabilities, is 
limited to the veteran's own statements.  This is not 
competent evidence of a nexus between hypertension and her 
service connected disabilities since laypersons, such as the 
veteran, are not qualified to render a medical diagnosis or 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As such, the Board 
finds that service connection is not warranted for 
hypertension secondary to service connected disability.  

In addition, the medical evidence of record does not show, 
nor does the veteran contend, that the veteran's hypertension 
was present in service or manifested to a compensable degree 
within one year of her discharge from her military service.  
Therefore, service connection for hypertension is also not 
warranted on a direct or presumptive basis.  

D.  Other Considerations

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
increased rating and service connection claims, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert, 1 Vet. App. at 55-57.
ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for PTSD, the 
appeal is denied.

A compensable evaluation prior to July 19, 2007 and a rating 
in excess of 10 percent beginning July 19, 2007 for allergic 
rhinitis are denied. 

Service connection for essential hypertension, including as 
secondary to service-connected paroxysmal atrial tachycardia 
and allergic rhinitis is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


